          Case 3:16-cv-00721-RCJ-WGC Document 70 Filed 05/11/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   RICKIE SLAUGHTER,                                     Case No.: 3:16-cv-00721-RCJ-WGC
12                     Petitioner,                                           Order
13   v.
14   RENEE BAKER, et al.,
15                     Respondents.
16
17         This action is a petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254 by
18 Nevada state prisoner Rickie Slaughter. See ECF No. 64. Slaughter has filed an emergency
19 motion for release pending a decision on his § 2254 petition due to his risk of infection of
20 COVID-19. ECF No. 68. Slaughter explains that he suffers from hypertension, which means that
21 “there’s a high probability he’ll suffer serious adverse consequences” if he contracts COVID-19.
22 Id. at 26. Slaughter also explains that Saguaro Correctional Center, where he is currently housed,
23 appears to be facing a COVID-19 outbreak. Id. at 27. In light of the emergent nature of the
24 allegations, I find good cause to order a quick response to the motion.
25         IT IS THEREFORE ORDERED that the respondents must file and serve a response to
26 the emergency motion for release (ECF No. 68) within 5 days of the date that this order is
27 entered.
28

                                                    1
          Case 3:16-cv-00721-RCJ-WGC Document 70 Filed 05/11/20 Page 2 of 2




 1         IT IS FURTHER ORDERED that Slaughter must file his reply, if any, within 3 days of
 2 the date that the respondents file their response.
 3         Dated: May 11, 2020
 4                                                          _______________________________
                                                            ROBERT C. JONES
 5                                                          United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
